The Court of Errors also affirmed the non suit, on the ground that such an endorsement merely engaged the endorser upon the usual conditions of demand and notice, and that parol evidence was inadmissible to vary the legal effect of his undertaking, and that he could not be made liable to H. as guarantor or maker, but only as endorser.
gQ” The ease of Nelson v. Dubois, overruled, as it seems to be, by this decision of the Court of Errors, was an action upon a promissory note, payable to bearer, and endorsed in blank, in which the Supreme Court held, that the holder may in such a case, or in the case of a note not negotiable, write over the name of the endorser a guaranty or promise to pay the note, so as to take the case out of the statute *50of frauds; and that this may he done at any time before or at the trial of the cause. (13 J. R. 175.)
In that case, it was also held, that a declaration or a promise, (by parol,) mightbe supported by a promise in writing, if it comported with the promise stated.